DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3, and 5-8 are pending and examined below. This action is in response to the claims filed 11/3/20.

Response to Amendment
Applicant’s arguments requests the indication of acknowledgement of electronic receipt of the foreign priority documents.  Receipt was acknowledged in the office action of 8/3/20 with the added note that no English translation was submitted, this acknowledgement as well as note is maintained as no translated version has yet been submitted and the Japanese priority document was received on 12/3/18.

Applicant’s arguments, see Applicant Remarks Objections to Claims filed on 11/3/20, regarding Objections to Claims are persuasive in view of amendments filed 11/3/20. Objections to Claims are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112(f) and 35 U.S.C. § 112(b) filed on 11/3/20, regarding 35 U.S.C. § 112(f) objections and 35 U.S.C. § 112(b) rejections are persuasive in view of amendments filed 11/3/20. 35 U.S.C. § 112(f) objections and 35 U.S.C. § 112(b) rejections are withdrawn.


However, upon further consideration, a new ground(s) of rejection is made in view of Ueda (US 2014/0180569) and Habu (US 2017/0066445) below.

Rejections to new claims are included below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sawamoto (US 2008/0249688) in view of Ueda (US 2014/0180569) and Habu (US 2017/0066445).

Regarding claims 1, 6, 7, and 8, claims 6 and 7 both maintain similar claim elements but only require at least two conditions which are two of the three conditions in claim 1 and therefore they are grouped below. Sawamoto discloses a vehicle control apparatus including a driving support apparatus of a host vehicle, the driving support apparatus comprising (Abstract): 
a processor configured to: recognize one or more preceding vehicles traveling in a front area of a host vehicle (¶29-32 - vehicle travel control apparatus includes the corresponding target object information acquisition means including laser light, millimeter-waves or the like, aiming at a detection range, which is in an appropriate detection direction used for external objects like a preceding vehicle), and 
acquire target object information including position information indicative of a longitudinal distance and a lateral position of each of the one or more preceding vehicles with respect to the host vehicle (Fig. 11 and ¶91-96 – delta.x corresponding to the recited longitudinal distance and delta.y corresponding to the recited lateral distance with respect to a follow-travel control corresponding to the recited position of one or more preceding vehicles with respect to said own vehicle); 
select a target candidate vehicle from among the one or more preceding vehicles based on the target object information and a traveling direction of the host vehicle which is extrapolated based on a driving state of the host vehicle, the target candidate vehicle being a candidate for the host vehicle to follow;  
traveling control means for performing a following-travel steering control to change a steering angle of said own vehicle in such a manner that said own vehicle travels along a target traveling line according to a traveling trajectory of a following-travel steering target vehicle selected from among one or more of said preceding vehicles, with use of said target object information of said following-travel steering target vehicle (¶37 - vehicle control device corresponding to the recited travel control means using yaw rate sensor and steering angle ; 
when the target candidate vehicle is selected as the target for the vehicle to follow while the host vehicle is not following another vehicle, determine that the selected target candidate vehicle is the target for the host vehicle to follow (¶55-66 and Fig. 5 – object detection and S08 no previous preceding vehicle existing corresponding to the recited no travel steering target vehicle existing, S09 assigning preceding vehicle corresponding to the recited selected target candidate vehicle as said following-travel steering target vehicle); 
when the target candidate vehicle is selected while the host vehicle is following a vehicle, determine whether or not three conditions have been satisfied, wherein the three conditions include (Fig. 6 and Figs. 9-12 disclose further details of the specific conditions being satisfied to determine if previous preceding vehicle corresponding to the recited already present target vehicle is targeted or if target candidate replaces the previous vehicle).
While Sawamoto does disclose an object tracking/following control device, it does not explicitly disclose the three conditions as claimed. However, Ueda discloses a system for driving route generation including switching a preceding tracked vehicle by a first condition satisfied when a first distance in a lane width direction between the selected target candidate vehicle and a host vehicle traveling trajectory that has been produced up to a present time point is greater than a predetermined first threshold distance (¶71-73 – predetermined value to inhibition flag for the preceding vehicle corresponding to the recited first condition where the previously followed vehicle is no longer within the predetermined detected width distance), 
a second condition satisfied when a distance in the lane width direction between another vehicle that is different from the selected target candidate vehicle and the host vehicle traveling trajectory is less than a second predetermined threshold distance (¶74 – candidate track falling within the predetermined range having a width d corresponding to the recited another vehicle that is different from the selected target candidate vehicle is less than the second distance), and
a third condition satisfied when a third distance between the selected target candidate vehicle and the other vehicle is less than a third predetermined threshold distance (¶81 – candidate vehicle approaches within a predetermined distance overlapping the preceding vehicle corresponding to the recited third condition);
when the three conditions have been satisfied while the host vehicle is following another vehicle, determine that the other vehicle is the target for the host vehicle to follow (Fig. 11 and ¶68-82 – lost tracking of preceding vehicle corresponding to the recited first condition, candidate track within range corresponding to the recited second condition, overlap within predetermined distance corresponding to the recited third condition leads to change selected track);
when the three conditions have not been satisfied while the host vehicle is following a vehicle, determine that the selected candidate target candidate vehicle is the target for the host vehicle to follow (Fig. 11 and ¶68-82 – any of the conditions missing maintains original selected track); and
perform control of the host vehicle in such a manner that the host vehicle follows the determined target for the vehicle to follow (¶81 – following the vehicle which is running .
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the object tracking/following control device of Sawamoto with the switching determination conditions of Ueda in order to certainly follow the vehicle which is running directly in front of the host vehicle (¶81).
Sawamoto in view of Ueda does not disclose that the preceding vehicle is greater than a predetermined width distance as the condition to disassociate with the previously followed preceding vehicle, however Habu discloses a system for vehicle following control including a system for excluding a preceding vehicle from being a following control object based on it exceeding a threshold distance in the width direction (Fig. 4 and ¶53-57). The combination of this condition for invalidating the present following control vehicle as well as the inhibition flag condition of Ueda meets the claimed elements of the first condition.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the following control system of Sawamoto in view of Ueda with the width based exclusion condition of Habu in order to release vehicle following control when the preceding vehicle has changed lanes or turned right or left (Habu - ¶5).

Regarding claim 3, Sawamoto further discloses said traveling control means is configured to perform said following-travel steering target control while using said position information included in said target object information of said already-present target vehicle as said position information included in said target object information of said vehicle-on-trajectory vehicle, when determining that said specific condition is satisfied to determine said vehicle-on-trajectory as said following-travel steering target vehicle (Figs. 6-12 – previous preceding vehicle is maintained until decision to change is made corresponding to the recited using already-present target object as said target object information while determining whether conditions of new vehicle are satisfied or not). 
While Sawamoto does disclose controlling the vehicle based on following a vehicle and steering/acceleration input, it does not explicitly disclose autonomous control of the steering mechanism.
However Ueda further discloses following the vehicle which is running directly in front of the vehicle corresponding to the recited perform control of the host vehicle to follow the target vehicle (¶81).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the object tracking/following control device of Sawamoto with the switching determination conditions of Ueda in order to certainly follow the vehicle which is running directly in front of the host vehicle (¶81).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sawamoto (US 2008/0249688) in view of Ueda (US 2014/0180569) and Habu (US 2017/0066445), as applied to claim 1, further in view of Takaki (US 2015/0109164).

Regarding claim 5, Sawamoto further discloses the use of a radar (¶32) but does not disclose the combination of a camera and radar.
 said target object information acquisition means includes a surroundings monitoring sensor including a radar sensor and a camera sensor (Fig. 1 discloses millimeter wave radar corresponding to the recited radar sensor and image sensor corresponding to the recited camera sensor); 
said target object information acquisition means is configured to acquire said target object information, every time a predetermined time elapses, based on at least one set of (¶30 - The target detection process is repeatedly performed at regular intervals): 
radar sensor detection information acquired from said preceding vehicle by said radar sensor, and camera sensor detection information acquired from said preceding vehicle by said camera sensor (¶24 - The radar detection data, the image detection data); and 
said traveling control means is configured (¶26 – control instruction section): 
to generate said traveling trajectory based on a plurality sets of said target object information acquired from said target (¶24-26 – radar/image/fusion data from detected targets guide control instructions); and 
to generate said traveling trajectory in such a manner that a degree to which one sensor detection target object information is reflected in said traveling trajectory (¶26 – target reliability corresponding to the recited degree of target object information), 
when said target object information is said one sensor detection target object information is smaller than a degree to which two sensors detection target object information is reflected in said traveling trajectory (Fig. 2, ¶27, and ¶38-39 – D1, D2, and D3 corresponding to the recited one sensor detection vs D3 sensor overlap corresponding to the recited two sensor detection where fusion data is higher reliability than single sensor), 
when said target object information is said two sensors detection target object information, said one sensor detection target object information being information detected based on only either said radar sensor detection information or said camera sensor detection information, and said two sensors detection target object information being information detected based on both of said radar sensor detection information and said camera sensor detection information (Fig. 3 and ¶30-47 – fusion data corresponding to the recited two sensor information increases target reliability and one sensor information i.e. D1, D2, and D3 corresponding to the recited radar or camera data or one sensor information).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the following system of Sawamoto in view of Ueda and Habu with the dual sensor tracking information of Takaki in order to properly determine target reliability based on individual or fusion sensor data (Takaki - ¶88).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lokesh (US 2017/0053534) discloses a system for maintaining an autonomous follow distance to a leading vehicle including proper separation thresholds (¶52 and ¶62).


.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	

/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665